Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fechtel et al. (U.S. Pub No 2020/0280827 A1)



1. Fechtel teaches a method for a managing mobile transceiver assigning radio resources to one or more other mobile transceivers in a group of mobile transceivers in a communication environment having two or more radio access technologies available [par 0141, 0270,0272 In some instances, RRM may also be carried out by the designated vehicle, for example the designated platoon leader within the platoon or a convoy of vehicles. In some aspects, each individual vehicle may optimize a local utility to perform link selection/aggregation, etc. In an aspect, the measurements, exchange of utility information, link preferences etc. and resource assignment may be carried out over a common control link (e.g., a cellular link), which may ensure reliability of such communication. In other aspects, especially where distributed RRM is enabled, the vehicles may opportunistically exchange measurement information using local V2V links, or such coordination is exchanged via V2! assistance from the RSU, which may serve as a repository of a “Radio Environment Map” as well as have knowledge of vehicle trajectories, vehicle distribution, and available resources], the method comprising obtaining information on desired services and desired qualities of service from the mobile transceivers in the group of mobile transceivers [par 0089, 0296,0329
the vehicles may cooperate with each other and it may be desired that the information transmitted between various vehicles and infrastructure components reach its respective destination reliably within an exceedingly short timeframe. In this regard, multi-radio, multi-link communications using one or more RATs may take place between communication nodes (e.g., infrastructure components 302-320 and vehicles 328-340) within the V2X communication environment 300 to improve V2X connectivity performance across several metrics, such as reliability, latency, data rate,
V2X convergence functions 4206 and 4220, which allows the two convergence functions to learn about the radios and services (e.g, data, emergency services, radio bands, location, device interface, etc.) available at the device 4202 and the vehicle 4204. The interface from the convergence function (e.g, 4220) of the master device (e.g., 4204) to the user device (e.g., 4202) may be used for selection of collective services available to the user]; obtaining information on a quality of service available in the two or more radio access technologies from one or more entries of the radio access technologies or other mobile transceivers in the group of mobile transceivers [par 0112, 0116, In one aspect, a central node (e.g., a base station) may use a dedicated broadcast channel to broadcast parameter values, resource availability, or other information to aid nearby devices in RAT selection. This or other information may be broadcast on request from devices, or the information may be broadcast periodically. These transmission requirements may include latency requirements, reliability requirements, throughput requirements, and requirements of an application executing on the device, among other requirements. Other parameters to be considered in RAT selection may include other performance indicators (KPIs) that characterize RATs including quality of service (QoS)-based parameters such as congestion levels and loads, voice support, data rates (either maximum achievable data rates or rates available based on signal conditions), range available, power levels, bands covered, signal conditions, coexistence with other technologies, and spectrum access method (e.g, dedicated license, unlicensed, shared spectrum, etc.) used] and allocating radio resources of at least one of the two or more radio access technologies to the mobile transceivers of the group of mobile transceivers based on the information on the desired services and desired qualities of service and based on the information on the quality of service available [par 0188, 0270, a radio resource management phase 2712 may be performed at 2712. More specifically, at 2728, the vehicle 2702 may establish a connection with the secondary cell 2704 or the secondary cell 2706 based on, e.g., timing associated with current or estimated vehicle trajectory. At 2730, channel quality measurements across multiple cells, trajectory adjustments, or utility parameter adjustments may be communicated from the vehicle 2702, secondary cell 2704, and or secondary cell 2706 to the anchor cell 2708 for purposes of radio resource management. In an aspect, the measurements, exchange of utility information, link preferences etc. and resource assignment may be carried out over a common control link (e.g., a cellular link), which may ensure reliability of such communication. In other aspects, especially where distributed RRM is enabled, the vehicles may opportunistically exchange measurement information using local V2V links, or such coordination is exchanged via V2! assistance from the RSU, which may serve as a repository of a “Radio Environment Map” as well as have knowledge of vehicle trajectories, vehicle distribution, and available resources (in terms of nearby RSUs, services available for V2X usages, such as directory servers to download map s, connectivity information, etc.)].

2. Fechtel discloses the method of claim 1, further comprising communicating information on quality of service available with one or more entities of the radio access technologies, the other entities corresponding to mobile transceivers or base stations or other nodes of the radio access technologies [par 0123, 0323, a communication device (e.g., vehicular terminal device 330) may be using more the one radio access technology (RAT) simultaneously to realize quality of service (QoS) gains. In some aspects, a communication device thus affected may request additional resources from a node (e.g., an evolved Node-B (base station) 302) via a primary RAT to maintain a certain QoS. In some aspects, a certain RAT may be designated as a primary RAT and another RAT may be designated as a secondary RAT. However, a different RSU with a different set of Wi-Fi access points may become within range as the vehicle 4802 moves. Sharing of information about the networks (e.g., congestion, available bandwidth, and so forth) as well as authentication credentials may allow for smooth transition and fast switching among the networks, APs, base stations]


3. Fechtel illustrates the method of claim 1, further comprising predicting the information on the quality of service available in the two or more radio access technologies based on information communicated with one or more entities of the radio access technologies and/or one or more mobile transceivers of the group of mobile transceivers, the other entities corresponding to mobile transceivers or base stations or other nodes of the radio access technologies [par 0112, 0188, The list may be provided by a network access node (e.g., infrastructure component 302), by a neighboring device using D2D communication, or by other devices or methods. The hardware processor may then establish a new communication link with a selected RAT of the available RATs based on compatibility of transmission requirements of the device with the selected RAT. These transmission requirements may include latency requirements, reliability requirements, throughput requirements, and requirements of an application executing on the device, among other requirements. Other parameters to be considered in RAT selection may include other performance indicators (KPIs) that characterize RATs including quality of service (Q0S)-based parameters such as congestion levels and loads, voice support. In this regard, utility-based measurements, location information, and trajectory based measurements are used for radio resource management and to enable predictive multi-radio, multi-link connectivity for vehicles within the V2X communication environment]

4. Fechtel describes the method of claim 3, wherein the information communicated with the one or more entities of the radio access technologies and/or one or more mobile transceivers of the group of mobile transceivers comprises one or more elements of the group of: information on a load of the radio access technologies or the one or more mobile transceivers, information on a position of the one or more mobile transceivers, information on a load periodicity in the two or more radio access technologies and/or at the one or more mobile transceivers, information on historical measurements of the radio access technologies or the one or more mobile transceivers, information on sensor data from the one more mobile transceivers, and information on spatial and/or time quality of service measurements from other transceivers [par 0202, For example, measurement reporting that may be provided via the backhaul communication links may include one or more measurements associated with any of the vehicles 2908-2914 multi-radio backhaul link quality, communication load measurements, and so forth. At 3020, one or more measurement reports may be optionally communicated from the vehicle 3002 or the vehicles 3004 and 3006 to the secondary cell 3008 (e.g, RSU].


5. . Fechtel reveals the method of claim 0, further comprising determining the managing mobile transceiver in the group of mobile transceivers [par 0076, 0080, On one hand, configuration and management of devices-including for example provisioning and on- boarding—becomes more challenging especially in the vehicular networks where the environment is dynamic. Further benefits of multi-radio, multi-link connectivity within the V2X environment 100 may include more reliable control links to manage multi- connectivity, as well as providing the coordination for improving V2X connections, such as radio resource management, interference management, and so forth. In additional aspects as discussed herein below, a convergence function or a convergence layer may be used as a common interface between multiple transceivers within a V2X-enabled device]

6. Fechtel creates the method of claim 1, wherein the group of mobile transceivers is a group of vehicles or wherein the group of mobile transceivers is a platoon of vehicles [par 0270, in some aspects in the context of V2X communication networks, the centralized radio resource management (RRM) may be carried out at an RSU or via a macro cell depending on the specific use case. In some instances, RRM may also be carried out by the designated vehicle, for example the designated platoon leader within the platoon or a convoy of vehicles].


7. Fechtel displays the method of claim 6, wherein the group of mobile transceivers is a platoon of vehicles, and wherein the platoon of vehicles comprises a vehicle leading the platoon, which comprises the managing mobile transceiver [par 0270, In some aspects in the context of V2X communication networks, the centralized radio resource management (RRM) may be carried out at an RSU or via a macro cell depending on the specific use case. In some instances, RRM may also be carried out by the designated vehicle, for example the designated platoon leader within the platoon or a convoy of vehicles].

8. Fechtel provides the method of claim 6, wherein the group of mobile transceivers is a platoon of vehicles and wherein the platoon of vehicles comprises a vehicle leading the platoon and a different vehicle comprising the managing mobile transceiver [par 0055, 0270, For example, some radios may collect information from sensors, some radios may provide connectivity to the users, while other radios may communicate with infrastructure/Road Side Units (RSUs) and other vehicular terminal devices (or cars) for automated driving etc. In some instances, RRM may also be carried out by the designated vehicle, for example the designated platoon leader within the platoon or a convoy of vehicles].


9. Fechtel teaches a method for a mobile transceiver of a group of mobile transceivers in a communication environment having two or more radio access technologies available, the method comprising participating in the group of mobile transceivers[par 0123, 0270 As noted above, a communication device (e.g., vehicular terminal
device 330) may be using more than one radio access technology (RAT) simultaneously to realize quality of service (QoS) gains. For example, a communication device may be transmitting and receiving on a primary RAT (e.g., LTE or a lower-frequency RAT) and on a secondary RAT (e.g, Wi-Fi or a higher-frequency RAT). In mobile use cases, the communication device may move outside high frequency range, for example, and may need to rely on only the primary RAT. In some instances, RRM may also be carried out by the designated vehicle, for example the designated platoon leader within the platoon or a convoy of vehicles. In some aspects, each individual vehicle may optimize a local utility to perform link selection/aggregation, etc. In an aspect, the measurements, exchange of utility information, link preferences etc. and resource assignment may be carried out over a common control link (e.g., a cellular link), which may ensure reliability of such communication]; obtaining information on a managing mobile transceiver of the group; providing information on one or more desired services and one or more desired qualities of service to the managing mobile transceiver[par 0089, 0296,0329, the vehicles may cooperate with each other and it may be desired that the information transmitted between various vehicles and infrastructure components reach its respective destination reliably within an exceedingly short timeframe. In this regard, multi-radio, multi-link communications using one or more RATs may take place between communication nodes (e.g., infrastructure components 302-320 and vehicles 328-340) within the V2X communication environment 300 to improve V2X connectivity performance across several metrics, such as reliability, latency, data rate, V2X convergence functions 4206 and 4220, which allows the two convergence functions to learn about the radios and services (e.g, data, emergency services, radio bands, location, device interface, etc.) available at the device 4202 and the vehicle 4204. The interface from the convergence function (e.g, 4220) of the master device (e.g., 4204) to the user device (e.g., 4202) may be used for selection of collective services available to the user]; and receiving information on resources of at least one of the radio access technologies to use for communicating with mobile transceivers of the group[par 0188, 0270, a radio resource management phase 2712 may be performed at 2712. More specifically, at 2728, the vehicle 2702 may establish a connection with the secondary cell 2704 or the secondary cell 2706 based on, e.g., timing associated with current or estimated vehicle trajectory. At 2730, channel quality measurements across multiple cells, trajectory adjustments, or utility parameter adjustments may be communicated from the vehicle 2702, secondary cell 2704, and or secondary cell 2706 to the anchor cell 2708 for purposes of radio resource management. In an aspect, the measurements, exchange of utility information, link preferences etc. and resource assignment may be carried out over a common control link (e.g., a cellular link), which may ensure reliability of such communication. In other aspects, especially where distributed RRM is enabled, the vehicles may opportunistically exchange measurement information using local V2V links, or such coordination is exchanged via V2! assistance from the RSU, which may serve as a repository of a “Radio Environment Map” as well as have knowledge of vehicle trajectories, vehicle distribution, and available resources (in terms of nearby RSUs, services available for V2X usages, such as directory servers to download map s, connectivity information, etc.)].

10. Fechtel provides the method of claim 9, wherein the group of mobile transceivers corresponds to a platoon of vehicles[par 0270, in some aspects in the context of V2X communication networks, the centralized radio resource management (RRM) may be carried out at an RSU or via a macro cell depending on the specific use case. In some instances, RRM may also be carried out by the designated vehicle, for example the designated platoon leader within the platoon or a convoy of vehicles].

11. Fechtel conveys the method of claim 10, wherein the participating in the group corresponds to joining the platoon [par 0197, in some aspects, two vehicles may be configured to connect with each other via one or more direct V2V links as well as via an additional hop through an RSU to increase link diversity. Such vehicles may be configured to transmit data redundantly, on both links].


12. A non-transitory computer readable storage medium storing instructions for performing, when executed on a computer, a processor, or a programmable hardware component, a method for a managing mobile transceiver assigning radio resources to one or more other mobile transceivers in a group of mobile transceivers in a communication environment having two or more radio access technologies available [par 0352, in an aspect, the hardware of the circuitry may include variably connected physical components (e.g., execution units, transistors, simple circuits, etc.) including a machine-readable medium physically modified (e.g., magnetically, electrically, moveable placement of invariant massed particles, etc.) to encode instructions of the specific operation. In connecting the physical components, the underlying electrical properties of a hardware constituent are changed, for example, from an insulator to a conductor or vice versa], the method comprising obtaining information on desired services and desired qualities of service from the mobile transceivers in the group of mobile transceivers[par 0112, the device (e.g, via a hardware processor) may access a list of available RATs that have been detected within a range of the device. The list may be provided by a network access node (e.g., infrastructure component 302), by a neighboring device using D2D communication, or by other devices or methods. The hardware processor may then establish a new communication link with a selected RAT of the available RATs based on compatibility of transmission requirements of the device with the selected RAT. These transmission requirements may include latency requirements, reliability requirements, throughput requirements, and requirements of an application executing on the device, among other requirements. Other parameters to be considered in RAT selection may include other performance indicators (KPIs) that characterize RATs including quality of service (QoS)-based parameters such as congestion levels and loads, voice support, data rates (either maximum achievable data rates or rates available based on signal conditions), range available, power levels, bands covered, signal conditions, coexistence with other technologies];obtaining information on a quality of service available in the two or more radio access technologies from one or more entities of the radio access technologies or other mobile transceivers in the group of mobile transceivers[par 0112, 0116, In one aspect, a central node (e.g., a base station) may use a dedicated broadcast channel to broadcast parameter values, resource availability, or other information to aid nearby devices in RAT selection. This or other information may be broadcast on request from devices, or the information may be broadcast periodically. These transmission requirements may include latency requirements, reliability requirements, throughput requirements, and requirements of an application executing on the device, among other requirements. Other parameters to be considered in RAT selection may include other performance indicators (KPIs) that characterize RATs including quality of service (QoS)-based parameters such as congestion levels and loads, voice support, data rates (either maximum achievable data rates or rates available based on signal conditions), range available, power levels, bands covered, signal conditions, coexistence with other technologies, and spectrum access method (e.g, dedicated license, unlicensed, shared spectrum, etc.) used]; and allocating radio resources of at least one of the two or more radio access technologies to the mobile transceivers of the group of mobile transceivers based on the information on the desired services and desired qualities of service and based on the information on the quality of service available [par 0188, 0270, a radio resource management phase 2712 may be performed at 2712. More specifically, at 2728, the vehicle 2702 may establish a connection with the secondary cell 2704 or the secondary cell 2706 based on, e.g., timing associated with current or estimated vehicle trajectory. At 2730, channel! quality measurements across multiple cells, trajectory adjustments, or utility parameter adjustments may be communicated from the vehicle 2702, secondary cell 2704, and or secondary cell 2706 to the anchor cell 2708 for purposes of radio resource management. In an aspect, the measurements, exchange of utility information, link preferences etc. and resource assignment may be carried out over a common control link (e.g., a cellular link), which may ensure reliability of such communication. In other aspects, especially where distributed RRM is enabled, the vehicles may opportunistically exchange measurement information using local V2V links, or such coordination is exchanged via V2! assistance from the RSU, which may serve as a repository of a “Radio Environment Map” as well as have knowledge of vehicle trajectories, vehicle distribution, and available resources (in terms of nearby RSUs, services available for V2X usages, such as directory servers to download map s, connectivity information, etc.)].


13. Fechtel discloses a non-transitory computer readable storage medium storing instructions for performing, when executed on a computer, a processor, ora programmable hardware component |par 0352, In an aspect, the hardware of the circuitry may include variably connected physical components (e.g., execution units, transistors, simple circuits, etc.) including a machine-readable medium physically modified (e.g., magnetically, electrically, moveable placement of invariant massed particles, etc.) to encode instructions of the specific operation. In connecting the physical components, the underlying electrical properties of a hardware constituent are changed, for example, from an insulator to a conductor or vice versa], a method for a mobile transceiver of a group of mobile transceivers in a communication environment having two or more radio access technologies available, the method comprising participating in the group of mobile transceivers[par 0123, a communication device (e.g., vehicular terminal device 330) may be using more than one radio access technology (RAT) simultaneously to realize quality of service (QoS) gains. For example, a communication device may be transmitting and receiving on a primary RAT (e.g., LTE or a lower-frequency RAT) and on a secondary RAT (e.g, Wi-Fi or a higher-frequency RAT)|;; obtaining information on a managing mobile transceiver of the group; providing information on one or more desired services and one or more desired qualities of service to the managing mobile transceiver [par 0173, the number of different transceiver chains associated with different RATs to use when transmitting the encoded data stream). Inputs 2301 may include one or more acknowledgments from a higher layer or feedback from a receiving communication node on correct packet reception (e.g, existing ACK mechanisms at RLC/MAC layer may be used). Inputs 2302 may include one or more quality of service (QOS) requirements on latency, reliability, and so forth. Inputs 2304 may include channel quality feedback information for one or more communication channels coupled to a device using the multi-link coder 1605. The channel quality feedback 2304 may include channel blockage information, signal to interference plus noise ratio (SINR), error rate, and so forth]; and receiving information on resources of at least one of the radio access technologies to use for communicating with mobile transceivers of the group[par 0188, 0270, a radio resource management phase 2712 may be performed at 2712. More specifically, at 2728, the vehicle 2702 may establish a connection with the secondary cell 2704 or the secondary cell 2706 based on, e.g., timing associated with current or estimated vehicle trajectory. At 2730, channel! quality measurements across multiple cells, trajectory adjustments, or utility parameter adjustments may be communicated from the vehicle 2702, secondary cell 2704, and or secondary cell 2706 to the anchor cell 2708 for purposes of radio resource management. In an aspect, the measurements, exchange of utility information, link preferences etc. and resource assignment may be carried out over a common control link (e.g., a cellular link), which may ensure reliability of such communication. In other aspects, especially where distributed RRM is enabled,
the vehicles may opportunistically exchange measurement information using
local V2V links, or such coordination is exchanged via V2! assistance from the RSU, which may serve as a repository of a “Radio Environment Map” as well as have knowledge of vehicle trajectories, vehicle distribution, and available resources (in terms
of nearby RSUs, services available for V2X usages, such as directory servers to download map s, connectivity information, etc.)]..

14. Fechtel displays an apparatus for a managing mobile transceiver assigning radio resources to one or more other mobile transceivers in a group of mobile transceivers in a communication environment having two or more radio access technologies available, apparatus comprising one or more interfaces configured to communicate using at least one out of two or more radio access technologies [par 0084]; and a control module configured to control the one or more interfaces, wherein the control module is configured to perform a method for a managing mobile transceiver assigning radio resources to one or more other mobile transceivers in a group of mobile transceivers in a communication environment having two or more radio access technologies available [par 0123, 0270 As noted above, a communication device (e.g., vehicular terminal device 330) may be using more than one radio access technology (RAT) simultaneously to realize quality of service (QoS) gains. For example, a communication device may be transmitting and receiving on a primary RAT (e.g., LTE or a lower-frequency RAT) and on a secondary RAT (e.g, Wi-Fi or a higher-frequency RAT). In mobile use cases, the communication device may move outside high frequency range, for example, and may need to rely on only the primary RAT. In some instances, RRM may also be carried out by the designated vehicle, for example the designated platoon leader within the platoon or a convoy of vehicles. In some aspects, each individual vehicle may optimize a local utility to perform link selection/aggregation, etc. In an aspect, the measurements, exchange of utility information, link preferences etc. and resource assignment may be carried out over a common control link (e.g., a cellular link), which may ensure reliability of such communication]; the method comprising obtaining information on desired services and desired qualities of service from the mobile transceivers in the group of mobile transceivers from one or more entities of the radio access technologies or other mobile transceivers in the group of mobile transceivers[par 0112, 0116, In one aspect, a central node (e.g., a base station) may use a dedicated broadcast channel to broadcast parameter values, resource availability, or other information to aid nearby devices in RAT selection. This or other information may be broadcast on request from devices, or the information may be broadcast periodically. These transmission requirements may include latency requirements, reliability requirements, throughput requirements, and requirements of an application executing on the device, among other requirements. Other parameters to be considered in RAT selection may include other performance indicators (KPIs) that characterize RATs including quality of service (QoS)-based parameters such as congestion levels and loads, voice support, data rates (either maximum achievable data rates or rates available based on signal conditions), range available, power levels, bands covered, signal conditions, coexistence with other technologies, and spectrum access method (e.g, dedicated license, unlicensed, shared spectrum, etc.) used], and allocating radio resources of at least one of the two or more radio access technologies to the mobile transceivers of the group of mobile transceivers based on the information on the desired services and desired qualities of service and based on the information on the quality of service available [par 0188, 0270, a radio resource management phase 2712 may be performed at 2712. More specifically, at 2728, the vehicle 2702 may establish a connection with the secondary cell 2704 or the secondary cell 2706 based on, e.g., timing associated with current or estimated vehicle trajectory. At 2730, channel! quality measurements across multiple cells, trajectory adjustments, or utility parameter adjustments may be communicated from the vehicle 2702, secondary cell 2704, and or secondary cell 2706 to the anchor cell 2708 for purposes of radio resource management. In an aspect, the measurements, exchange of utility information, link preferences etc. and resource assignment may be carried out over a common control link (e.g., a cellular link), which may ensure reliability of such communication. In other aspects, especially where distributed RRM is enabled, the vehicles may opportunistically exchange measurement information using local V2V links, or such coordination is exchanged via V2! assistance from the RSU, which may serve as a repository of a “Radio Environment Map” as well as have knowledge of vehicle trajectories, vehicle distribution, and available resources (in terms of nearby RSUs, services available for V2X usages, such as directory servers to download map s, connectivity information, etc.)].



15. An apparatus for a mobile transceiver of a group of mobile transceivers ina communication environment having two or more radio access technologies available, the apparatus comprising one or more interfaces configured to communicate using at least one of the two or more radio access technologies[par 0123, 0270 As noted above, a communication device (e.g., vehicular terminal device 330) may be using more than one radio access technology (RAT) simultaneously to realize quality of service (QoS) gains. For example, a communication device may be transmitting and receiving on a primary RAT (e.g., LTE or a lower-frequency RAT) and on a secondary RAT (e.g, Wi-Fi or a higher-frequency RAT). In mobile use cases, the communication device may move outside high frequency range, for example, and may need to rely on only the primary RAT. In some instances, RRM may also be carried out by the designated vehicle, for example the designated platoon leader within the platoon or a convoy of vehicles. In some aspects, each individual vehicle may optimize a local utility to perform link selection/aggregation, etc. In an aspect, the measurements, exchange of utility information, link preferences etc. and resource assignment may be carried out over a common control link (e.g., a cellular link), which may ensure reliability of such communication]; and a control module configured to control the one or more interfaces,
wherein the control module is configured to perform a method for a mobile transceiver of a group of mobile transceivers in a communication environment having two or more radio access technologies available [par 0162, the DSP 1604A, and the controller 1606A may form a communication arrangement (e.g., the hardware and software components dedicated to a p articular radio communication technology) for the first radio communication technology. The RF transceiver 1602B, the DSP 1604B, and the controller 1606B may form a communication arrangement for the second radio communication technology], the method comprising participating in the group of mobile transceivers; obtaining information on a managing mobile transceiver of the group; providing information on one or more desired services and one or more desired qualities of service to the managing mobile transceiver[par 0173, the number of different transceiver chains associated with different RATs to use when transmitting the encoded data stream). Inputs 2301 may include one or more acknowledgments from a higher layer or feedback from a receiving communication node on correct packet reception (e.g, existing ACK mechanisms at RLC/MAC layer may be used). Inputs 2302 may include one or more quality of service (QOS) requirements on latency, reliability, and so forth. Inputs 2304 may include channel quality feedback information for one or more communication channels coupled to a device using the multi-link coder 1605. The channel quality feedback 2304 may include channel blockage information, signal to interference plus noise ratio (SINR), error rate, and so forth]; and receiving information on resources of at least one of the radio access technologies to use for communicating with mobile transceivers of the group [par 0188, 0270, a radio resource management phase 2712 may be performed at 2712. More specifically, the vehicle 2702 may establish a connection with the secondary cell 2704 or the secondary cell 2706 based on, e.g., timing associated with current or estimated vehicle trajectory. At 2730, channel quality measurements across multiple cells, trajectory adjustments, or utility parameter adjustments may be communicated from the vehicle 2702, secondary cell 2704, and or secondary cell 2706 to the anchor cell 2708 for purposes of radio resource management. In an aspect, the measurements, exchange of utility information, link preferences etc. and resource assignment may be carried out over a common control link (e.g., a cellular link), which may ensure reliability of such communication. In other aspects, especially where distributed RRM is enabled, the vehicles may opportunistically exchange measurement information using local V2V links, or such coordination is exchanged via V2! assistance from the RSU, which may serve as a repository of a “Radio Environment Map” as well as have knowledge of vehicle trajectories, vehicle distribution, and available resources (in terms of nearby RSUs, services available for V2X usages, such as directory servers to download map s, connectivity information, etc.)].



Response to Arguments


Fechtel fails to disclose “obtaining information on desired services and desired qualities of service from the mobile transceivers in the group.” Examiner cites par. [0112] of Fechtel for disclosing this feature. Applicant respectfully disagrees.
Fechtel merely discloses that the device accesses the list of available RATs detected in the range of the device and establishes a new communication link with a selected RAT based on compatibility of transmission requirements of the device with the selected RAT. Fechtel merely discloses that the device selects an RAT based on its own transmission requirements. Fechtel fails to disclose that the managing mobile transceiver obtains information on desired services and desired qualities of service from other mobile transceivers in the group.

The examiner respectfully disagrees in Fechtel paragraph 0089, 0296,0329,
 	the vehicles may cooperate with each other and it may be desired that the information transmitted between various vehicles and infrastructure components reach its respective destination reliably within an exceedingly short timeframe. In this regard, multi-radio, multi-link communications using one or more RATs may take place between communication nodes (e.g., infrastructure components 302-320 and vehicles 328-340) within the V2X communication environment 300 to improve V2X connectivity performance across several metrics, such as reliability, latency, data rate,
 	V2X convergence functions 4206 and 4220, which allows the two convergence functions to learn about the radios and services (e.g, data, emergency services, radio bands, location, device interface, etc.) available at the device 4202 and the vehicle 4204. The interface from the convergence function (e.g, 4220) of the master device (e.g., 4204) to the user device (e.g., 4202) may be used for selection of collective services available to the user. In some aspects, a primary radio (e.g., in the vehicle 4204) may be designated to be the master interface for initiating connection establishment and convergence function discovery, or this process may be initiated via a common control channel which facilitates discovery of radios and other service information across radios operating in a given area.

The paragraphs shows the vehicles may cooperate with each other and it may be desired that the information transmitted between various vehicles and infrastructure components reach its respective destination reliably within an exceedingly short timeframe and V2X convergence functions which allows the two convergence functions to learn about the radios and services (e.g, data, emergency services, radio bands, location, device interface, etc.) available at the device and the vehicle




Fechtel discloses that a communication device may be using more than one RAT simultaneously to realize QoS gains and that a vehicle within the V2X communication environment may express a preference for connectivity to a specific node/RAT, based on cost consideration and so forth. (Fechtel, pars. [0123] and [0184].) The preference for connectivity does not correspond to the desired services and desired qualities of service or the quality of service currently available in the RATs. Fechtel fails to disclose the managing mobile transceiver “obtaining information on desired services and desired qualities of service from the mobile transceivers in the group” and “obtaining information on a quality of service available in the RATs from entities of the RATs or other mobile transceivers in the group.” Therefore, claim 1 and its dependent claims are not anticipated by Fechtel.

The examiner respectfully disagrees in paragraphs 0112, 0116, In one aspect, a central node (e.g., a base station) may use a dedicated broadcast channel to broadcast parameter values, resource availability, or other information to aid nearby devices in RAT selection. This or other information may be broadcast on request from devices, or the information may be broadcast periodically.
 	These transmission requirements may include latency requirements, reliability requirements, throughput requirements, and requirements of an application executing on the device, among other requirements. Other parameters to be considered in RAT selection may include other performance indicators (KPIs) that characterize RATs including quality of service (QoS)-based parameters such as congestion levels and loads, voice support, data rates (either maximum achievable data rates or rates available based on signal conditions), range available, power levels, bands covered, signal conditions, coexistence with other technologies, and spectrum access method (e.g, dedicated license, unlicensed, shared spectrum, etc.) used.
The paragraphs show the base station transmits parameters that include other performance indicators (KPIs) that characterize RATs including quality of service (QoS).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468